Case 4:21-cv-00694-ALM-KPJ Document 1 Filed 09/07/21 Page 1 of 16 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       SHERMAN DIVISION

 MICHAEL MOATES, DC CHRONICLE, and                       Case No.
 DC CHRONICLE LIMITED,

                                 Plaintiffs,

           v.

 FACEBOOK, INC. and AT&T INC.,

                                 Defendants.



                                      NOTICE OF REMOVAL

          Defendant Facebook, Inc. (“Facebook”) hereby gives notice of the removal of a civil

action, Case No. 21-6407-431, from the 431st District Court of Denton County, Texas to the

United States District Court for the Eastern District of Texas, Sherman Division. Removal of

this action is proper pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 for the reasons set forth

below.

                                          INTRODUCTION
          1.     Facebook seeks to return this dispute to the same federal district court where it

began. Although the present action by Plaintiff Michael Moates and his company DC Chronicle

purports to be a new case, it is merely a repackaged version of another lawsuit filed (and recently

dismissed) by Mr. Moates in this Court: Michael Moates v. Facebook Inc., No. 4:20-cv-896-

ALM-KPJ (the “Prior Action”). The present lawsuit—which improperly joins AT&T Inc., an in-

state defendant who bears no real connection to Plaintiffs’ claims against Facebook, and against

whom Plaintiffs cannot state a claim in any event—is a transparent and baseless attempt by

Plaintiffs to evade this Court’s federal subject-matter jurisdiction.

          2.     Plaintiffs initially chose to litigate their claims in this Court. They filed the Prior

Action here, invoking 28 U.S.C. § 1332 and asserting that this Court had diversity jurisdiction


                                                    1
1739803
Case 4:21-cv-00694-ALM-KPJ Document 1 Filed 09/07/21 Page 2 of 16 PageID #: 2




over their state-law claims, as well as federal question jurisdiction over their now-abandoned

federal claims. See Prior Action, Dkt. 51 (First Amended Complaint) ¶¶ 2, 4 (asserting complete

diversity among the parties and alleging that the amount in controversy exceeds $75,000); id.,

Dkt. 20 (Second Amended Complaint) ¶¶ 4, 6 (same); see also id., Dkt. 1 (Complaint) ¶ 2

(alleging that the amount in controversy exceeds $75,000).

          3.    But Mr. Moates took a different tack after the assigned magistrate judge issued

several rulings in Facebook’s favor, including a report and recommendation that the Prior Action

be transferred to the U.S. District Court for the Northern District of California pursuant to a valid

forum-selection clause in Facebook’s Terms of Service (“Terms”), to which Mr. Moates had

agreed. See Prior Action, Dkt. 42 (Report and Recommendation) at 4–6. Before this Court

could rule on that report and recommendation, Mr. Moates voluntarily dismissed the Prior

Action. See id., Dkt. 50. Nearly a week before that voluntary dismissal, Plaintiffs filed this

lawsuit in Denton County, seeking relief that is substantially identical to the relief sought in the

Prior Action.

          4.    Removal of this action from the 431st District Court of Denton County to the

United States District Court for the Eastern District of Texas, Sherman Division is proper

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

          5.    First, removal is timely under 28 U.S.C. § 1446(b)(1) because it is being filed

within thirty (30) days after the receipt by Facebook of the Complaint and Summons in this

action. See Declaration of Facebook Employee Jenny Pricer (“Pricer Decl.”) ¶ 2; Ex. 3; see also

Fed. R. Civ. P. 6(a)(1).2



1
  Throughout this Notice of Removal, Facebook cites to various publicly available pleadings
from the Prior Action in this Court (4:20-cv-896-ALM-KPJ), incorporating those pleadings by
reference in lieu of attaching copies here.
2
  True and correct copies of all “process, pleadings, and orders served upon” Facebook, see 28
U.S.C. § 1446(a), are attached as Exhibits 1 through 7 to the contemporaneously filed Jordan
Declaration. See Jordan Decl. ¶ 2. Throughout this Notice of Removal, all exhibit citations
(“Ex.”) refer to exhibits attached to that Declaration.


                                                  2
1739803
Case 4:21-cv-00694-ALM-KPJ Document 1 Filed 09/07/21 Page 3 of 16 PageID #: 3




          6.   Second, the United States District Court for the Eastern District of Texas,

Sherman Division, is the appropriate venue for removing an action from the 431st District Court

of Denton County, where the state action is pending, under 28 U.S.C. § 1441(a) and 28 U.S.C.

§ 124(c)(3).

          7.   Next, this court has diversity jurisdiction under 28 U.S.C. § 1332(a). There is

complete diversity among the proper parties. Plaintiffs are all citizens of Texas. See Ex. 5

(Amended Petition) ¶ 1; see also infra ¶ 20. Facebook is a Delaware corporation with its

principal office in California. Pricer Decl. ¶ 3. And as explained further below, the citizenship

of AT&T Inc. is immaterial because AT&T was not “properly joined” as a defendant in this

action. See 28 U.S.C. § 1441(b)(2). Additionally—and as set out further below—a

preponderance of the evidence establishes that Section 1332(a)’s amount-in-controversy is

satisfied, including because Plaintiffs3 have admitted three times before this Court that their
claims in the Prior Action, which focused on substantially the same injuries alleged in this case,

put more than $75,000 at issue.

          8.   Finally, Facebook is complying with all procedural requirements in filing this

Notice of Removal.

                                        BACKGROUND
          9.   Plaintiffs brought the Prior Action in late 2020, seeking redress for their

allegations that Facebook had unlawfully deprived Mr. Moates of access to various Facebook-

owned and Facebook-related products and services—including Instagram, WhatsApp, and

Oculus—by disabling Mr. Moates’s Facebook and Instagram accounts. See Prior Action, Dkt.

20 at 1. In addition to alleging that Facebook had wrongfully disabled his accounts, Plaintiff


3
  Throughout this Notice of Removal, Facebook uses the singular “Plaintiff” to refer to Michael
Moates and the plural “Plaintiffs” to refer to Michael Moates and DC Chronicle. Although DC
Chronicle was a party to the initial Complaint and the First Amended Complaint in the Prior
Action, see Prior Action, Dkt. 1 & 5, Mr. Moates dropped DC Chronicle from the Prior Action
when he filed the Second Amended Complaint, see id., Dkt. 20. Accordingly, Facebook uses the
singular “Plaintiff” when summarizing any pleadings or occurrences in the Prior Action that
followed the filing of the Second Amended Complaint.


                                                 3
1739803
Case 4:21-cv-00694-ALM-KPJ Document 1 Filed 09/07/21 Page 4 of 16 PageID #: 4




claimed in the prior action that Facebook deprived him of the benefit of advertising services he

purchased from Facebook. See id. ¶¶ 1–2, 8–9, 11–13. Plaintiff asserted that Facebook’s

conduct amounted to a breach of contract and that it violated the Texas Deceptive Trade

Practices Act, the Texas Constitution, Texas privacy law, and various federal statutes, including

federal antitrust laws. Id. at 31–45. To remedy Plaintiff’s alleged injuries, the Prior Action

sought compensatory damages, punitive damages, declaratory relief, and an injunction requiring

that Facebook restore Plaintiff’s access to his disabled accounts and return data that Facebook

had allegedly misappropriated from Plaintiff. Id. at 45 (Prayer for Relief).

          10.   At first, Plaintiff wanted to litigate his claims in this Court. All three complaints

in the Prior Action alleged that this court had subject-matter jurisdiction over Plaintiff’s claims,

including because there was complete diversity among the parties and the amount-in-controversy

exceeded $75,000. See Prior Action, Dkt. 1 ¶ 2; id., Dkt. 5 ¶¶ 2, 4; id., Dkt. 20 ¶¶ 4, 6. And

when Facebook filed a motion to transfer the Prior Action to the U.S. District Court for the

Northern District of California, see id., Dkt. 29, Plaintiff opposed that motion, arguing that this

federal court was the proper venue to adjudicate his dispute, see id., Dkt. 37. See also id., Dkt.

45 (Pl.’s Objections to the Report and Recommendation).

          11.   Plaintiffs had no success during the first eight months of litigation in this Court,

during which time the assigned magistrate judge rejected numerous of Plaintiffs’ baseless

positions. First, the magistrate judge ruled that DC Chronicle, an alleged corporation, could not

proceed on a pro se basis. Id., Dkt. 12 at 2; see also Memon v. Allied Domecq QSR, 385 F.3d

871, 873 (5th Cir. 2004) (observing “the well-settled rule of law that a corporation cannot appear

in federal court unless represented by a licensed attorney”). Next, the magistrate judge issued a

thorough 17-page order rejecting Plaintiff’s request for a temporary restraining order and

preliminary injunction against Facebook. See Prior Action, Dkt. 26. The magistrate later issued

a 21-page report recommending that this Court grant Facebook’s motion to transfer the Prior

Action to the Northern District of California pursuant to the forum-selection clause in

Facebook’s Terms, which the magistrate held to be valid and enforceable. Id., Dkt. 42. And


                                                  4
1739803
Case 4:21-cv-00694-ALM-KPJ Document 1 Filed 09/07/21 Page 5 of 16 PageID #: 5




most recently, the magistrate judge rejected Plaintiff’s request that she recuse herself from the

case. Id., Dkt. 49.

          12.   On July 29, 2021, while the Prior Action was still pending in this Court, Plaintiffs

filed the present action in the 431st District Court of Denton County, Texas. Ex. 1. Plaintiffs

filed an amended complaint several weeks later. Ex. 5.

          13.   On August 4, 2021, Plaintiff voluntarily dismissed the Prior Action pursuant to

Federal Rule of Civil Procedure 41. Prior Action, Dkt. 50.

          14.   Like the Prior Action, the present case focuses on alleged events relating to the

disabling of Michael Moates’s Facebook and Instagram accounts. Both lawsuits allege that

Facebook wrongfully and unlawfully disabled Moates’s accounts. Compare, e.g., Ex. 5 at 9 with

Prior Action, Dkt. 20 at 8. Both lawsuits claim that Facebook’s conduct breached contracts

between Facebook and Mr. Moates. Compare, e.g., Ex. 5 at 18–20 with Prior Action, Dkt. 20 at

28, 34–35, and 38–42. Both lawsuits also contend that Facebook’s conduct violated Texas’s

Deceptive Trade Practices Act and the Texas Constitution. Compare, e.g., Ex. 5 at 20–26 and

35–36 with Prior Action, Dkt. 20 at 32–35 and 38–44.

          15.   Unlike the Prior Action, the present case does not contain any claims arising

under federal law. It does, however, allege numerous additional causes of action against

Facebook that were not at issue in the Prior Action, including claims of defamation, “Aiding and

Encouraging Suicide,” strict products liability, negligent product design, breach of the implied

warranty of merchantability, statutory fraud, statutory theft, and violations of various Texas

statutes relating to data security, privacy, and biometric data, including Tex. Bus. & Com. Code

§§ 521.052(a)) and 503.001, and Penal Code Title 7 Chapter 33.02. See Ex. 5 at 17–18, 26–30,

31–37.

          16.   The present case also purports to assert claims against AT&T, including claims

for fraud (against AT&T alone) related to Mr. Moates’s alleged purchase of a phone, as well as

claims alleging that AT&T and Facebook conspired to share Mr. Moates’s private information




                                                 5
1739803
Case 4:21-cv-00694-ALM-KPJ Document 1 Filed 09/07/21 Page 6 of 16 PageID #: 6




without his consent, and that AT&T and Facebook violated a Texas criminal statute by accessing

Mr. Moates’s data without consent. Ex. 5 at 37–40.

          17.   Plaintiffs seek a broad range of relief, including unspecified general, actual, and

compensatory damages; “special” damages; exemplary damages; nominal damages; and an

injunction requiring that Facebook reactivate Plaintiffs’ accounts, provide Plaintiffs with various

data connected to those accounts, and reactivate “the software on the Oculus devices.” Id. at 40–

41 (Prayer for Relief).

                                 TIMELINESS OF REMOVAL
          18.   Facebook was served with the Complaint and Summons on August 5, 2021.

Pricer Decl. ¶ 2; Ex. 3. This Notice of Removal is timely under 28 U.S.C. § 1446(b)(1) because

it is being filed within thirty (30) days after the receipt of the Summons and Complaint in this

action by Facebook. See id.; see also Fed. R. Civ. P. 6(a)(1).

                                     PLACE OF REMOVAL
          19.   The United States District Court for the Eastern District of Texas, Sherman

Division, is the appropriate venue for removing an action from the 431st District Court of

Denton County, Texas, where the state action is pending. 28 U.S.C. § 1441(a); id. § 124(c)(3).

                                DIVERSITY OF CITIZENSHIP
          20.   Plaintiffs allege that Mr. Moates “is an individual who resides in Denton County,

Texas.” Ex. 5 at 1. It can therefore be inferred that Mr. Moates is domiciled in Texas. See

District of Columbia v. Murphy, 314 U.S. 441, 455 (1941) (“The place where a man lives is

properly taken to be his domicile until facts adduced establish the contrary.”). As such, based on

Plaintiffs’ own allegations, Mr. Moates is a citizen of Texas. See Stine v. Moore, 213 F.2d 446,

448 (5th Cir. 1954) (holding that “[w]ith respect to the diversity jurisdiction of the federal courts,

citizenship has the same meaning as domicile” and that “the place of residence is prima facie the

domicile”).




                                                  6
1739803
Case 4:21-cv-00694-ALM-KPJ Document 1 Filed 09/07/21 Page 7 of 16 PageID #: 7




          21.   Plaintiffs allege that Plaintiff DC Chronicle Limited is a “non-profit corporation

in the State of Texas” and that DC Chronicle—allegedly a separate for-profit entity4—is an

“unincorporated sole proctorship [sic] in the State of Texas.” Ex. 5 at 1. Both entities’ corporate

citizenship is rooted in Texas alone. Because DC Chronicle is allegedly a sole proprietorship,

Mr. Moates’s “individual citizenship is determinative” of DC Chronicle’s citizenship. See

Nyamtsu v. Melgar, 2013 WL 6230454, at *3 n.4 (S.D. Tex. Dec. 2, 2013); see also Linder

Enterprises v. Martinringle, Inc., 2007 WL 3095382, at *1 (N.D. Tex. Oct. 22, 2007)

(“Generally, the citizenship of artificial entities other than corporations is determined by the

citizenship of their members.”). Meanwhile, Plaintiffs’ allegations indicate that DC Chronicle

Limited is a corporation headquartered “in the State of Texas,” and Plaintiffs do not allege that

DC Chronicle Limited was incorporated in any other state. See Ex. 5 at 1 (emphasis added).

Indeed, a public-records search establishes that DC Chronicle Limited is, in fact, a Texas-based

corporation.5 See Jordan Decl. ¶ 3; Ex. 8.
          22.   Facebook, meanwhile, is a Delaware corporation with its principal place of

business in California. Pricer Decl. ¶ 3. Accordingly, there is complete diversity between

Facebook (a citizen of Delaware and California) and Plaintiffs (citizens of Texas).

          23.   Although Plaintiffs do not allege any facts to establish the citizenship of

Defendant AT&T, Facebook understands that AT&T’s principal place of business is in Texas.

AT&T’s citizenship is immaterial, however, because AT&T was improperly joined to this

action. “If a party is improperly joined, a court may disregard the party’s citizenship for

purposes of determining subject matter jurisdiction.” Allen v. Walmart Stores, L.L.C., 907 F.3d



4
  In the Prior Action, Plaintiffs did not distinguish between DC Chronicle and DC Chronicle
Limited. Instead, the Prior Action simply alleged that “DC Chronicle”—not DC Chronicle
Limited—was “a 501(c)3 non-profit charity organization.” See Prior Action, Dkt. No. 1 at 1
(caption page); id., Dkt. No. 5 at 1 (caption page).
5
  Additionally, it appears that no corporation by the name of “DC Chronicle Limited” is
incorporated in either California or Delaware, the two states of which Facebook is a corporate
citizen. Jordan Decl. ¶¶ 4–5.


                                                  7
1739803
Case 4:21-cv-00694-ALM-KPJ Document 1 Filed 09/07/21 Page 8 of 16 PageID #: 8




170, 183 (5th Cir. 2018); see also Selery Fulfillment, Inc. v. Colony Ins. Co., 2021 WL 90117, at

*2 (E.D. Tex. Jan. 11, 2021) (“If a party is ‘improperly joined,’ then that party is not considered

‘real and substantial’ for purposes of the action.” (footnote omitted)).

          24.   As the party seeking removal based on improper joinder, Facebook bears “the

heavy burden” of proving that AT&T “has been fraudulently joined to defeat diversity.”

McAdams v. Palomar Specialty Ins. Co., 2019 WL 2553616, at *4 (E.D. Tex. May 29, 2019).

Facebook satisfies that burden here. Joinder is improper because Plaintiffs are unable to

establish a cause of action against AT&T. See Flagg v. Stryker Corp., 819 F.3d 132, 136 (5th

Cir. 2016) (“[T]he test for improper joinder is whether the defendant has demonstrated that there

is no possibility of recovery by the plaintiff against an in-state defendant.” (quotation marks

omitted)). “In most cases, to determine whether the plaintiff has any possibility of recovery

against the non-diverse defendant, the court should conduct a Rule 12(b)(6)-type analysis,

looking initially at the allegations of the complaint to determine whether the complaint states a

claim under state law against the in-state defendant.” Id. “Ordinarily, if a plaintiff can survive a

Rule 12(b)(6) challenge, there is no improper joinder.” Id. Where, however, “the plaintiff’s

complaint has misstated or omitted discrete facts that would determine the propriety of joinder,

the court may instead pierce the pleadings and conduct a summary inquiry.” Id. (quotation

marks omitted).

          25.   Plaintiffs’ claims against AT&T can be split into two categories: those asserted

against AT&T alone (“AT&T Claims”) and those asserted jointly against AT&T and Facebook

(“Joint Claims”). Plaintiffs cannot establish a cause of action under any claim in either category.

          26.   For the two AT&T Claims, Plaintiffs allege that AT&T violated fraud provisions

of the Texas Penal Code by fraudulently failing to honor an alleged contract regarding the trade-

in value of Mr. Moates’s iPhone. See Ex. 5 at 37–38 (invoking Penal Code Title 7 Chapter 32.46

and Chapter 32.32). These claims fail for three separate reasons.

                i)     First, Plaintiffs lack standing to bring these claims because “[t]he Texas

Penal Code does not create a private right of action.” Paselk v. Bayview Loan Servicing, LLC,


                                                  8
1739803
Case 4:21-cv-00694-ALM-KPJ Document 1 Filed 09/07/21 Page 9 of 16 PageID #: 9




2014 WL 12635934, at *4 (E.D. Tex. Apr. 17, 2014); see also Aguilar v. Chastain, 923 S.W.2d

740, 745 (Tex. App.—Tyler 1996, writ denied) (same). This fundamental flaw dooms Plaintiffs’

AT&T Claims.

               ii)     Second, Plaintiffs’ statutory fraud claims fall short of satisfying Rule 9(b)

of the Federal Rules of Civil Procedure. Any claim sounding in fraud must comply with the

heightened pleading standards of Rule 9(b), which requires that a plaintiff “must state with

particularity the circumstances constituting fraud.” Fed. R. Civ. P. 9(b); Shushany v. Allwaste,

Inc., 992 F.2d 517, 521 (5th Cir. 1993) (“[A]llegations of fraud must meet a higher, or more

strict, standard than the basic notice pleading required by Rule 8.”); see also Selery Fulfillment,

2021 WL 90117, at *3 (observing that a court conducting a “12(b)(6)-type” improper joinder

analysis applies federal pleading standards). The Fifth Circuit has construed this

“particularity” requirement as demanding, at a minimum, that a plaintiff must describe “the who,

what, when, and where” supporting their fraud allegations. Molina-Aranda v. Black Magic

Enterprises, LLC, 983 F.3d 779, 784 (5th Cir. 2020). Although Plaintiffs allege that AT&T

induced Mr. Moates to buy a phone in November 2020, Plaintiffs fail to identify with

particularity what “promotion” or “offer” Mr. Moates relied upon, what that “promotion” or

“offer” contained, or where he purchased the phone. See Ex. 5 at 37. Nor do Plaintiffs

summarize or attach any of the purported contracts referenced in the AT&T Claims. This lack of

specificity fails to put AT&T on fair notice of the claims alleged against it.

               iii)    Third, in addition to the fundamental pleading defects discussed above,

Facebook understands that these AT&T Claims fail for an additional reason to be detailed in a

forthcoming pleading by AT&T. Specifically, Facebook understands that AT&T plans to file a

motion and/or affidavit stating that Plaintiff Moates does not have an active account with AT&T,

such that there is no good-faith basis for the factual allegations underlying the AT&T Claims. In

the meantime, AT&T has already filed a Verified Denial and Original Answer in the 431st

District Court of Denton County, Texas pleading that Plaintiffs “sued the wrong defendant,” that

AT&T “is not a proper party,” and that AT&T “was not involved in the action complained of in


                                                  9
1739803
Case 4:21-cv-00694-ALM-KPJ Document 1 Filed 09/07/21 Page 10 of 16 PageID #: 10




 the Plaintiffs’ petition.” See Ex. 7 at 1. Facebook reserves the right to submit further argument

 on this issue, including in its briefing on any forthcoming motion to remand filed by Plaintiffs.

           27.   The Joint Claims against AT&T and Facebook fare no better.

                 i)     Four of the five Joint Claims allege that AT&T and Facebook conspired to

 harm Plaintiff, whether (1) by “sharing [] confidential information about the Plaintiff without

 consent” (Count One); (2) by Facebook “shar[ing] private information with AT&T without

 consent for the purposes of advertising,” apparently resulting in Mr. Moates being subjected to

 an AT&T advertisement suggesting that he has anxiety (Count Two); (3) by Facebook tracking

 Mr. Moates’s browsing history, and then “us[ing] that information” with AT&T “to serve ads”

 (Count Three); or (4) by each using a program called Pixel allegedly to track Mr. Moates without

 his consent (Count Four). See Ex. 5 at 38–39.

                 ii)    All four of Plaintiffs’ conspiracy counts fail to satisfy Federal Rule of

 Civil Procedure 8, which requires that the complaint set forth “a short and plain statement of the

 claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 8 serves “to

 give the defendant fair notice of” (1) “what the claim is” as well as (2) “the grounds upon which

 it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Plaintiffs’ vague conspiracy

 averments fail to provide such notice, as they do not allege facts giving rise to a plausible

 inference that Plaintiffs are actually entitled to any relief. See Innova Hosp. SanAntonio, Ltd.

 P’ship. v. Blue Cross & Blue Shield of Ga., Inc., 892 F.3d 719, 726 (5th Cir. 2018) (holding that

 a complaint “must contain sufficient factual matter which, when taken as true, states a claim to

 relief that is plausible on its face” in order to survive a Rule 12(b)(6) challenge (citing Twombly,

 550 U.S. at 570)).

                 iii)   None of the four conspiracy counts alleges adequate facts to satisfy all five

 essential elements of a claim for civil conspiracy: “(1) a combination of two or more persons;

 (2) the persons seek to accomplish an object or course of action; (3) the persons reach a meeting

 of the minds on the object or course of action; (4) one or more unlawful, overt acts are taken in

 pursuance of the object or course of action; and (5) damages occur as a proximate result.” MVS


                                                  10
 1739803
Case 4:21-cv-00694-ALM-KPJ Document 1 Filed 09/07/21 Page 11 of 16 PageID #: 11




 Int’l Corp. v. Int’l Advert. Sols., LLC, 545 S.W.3d 180, 196 (Tex. App. 2017). In particular,

 Plaintiffs’ allegations do not satisfy the second, third, fourth, or fifth essential elements. The

 amended complaint contains zero well-pleaded facts indicating (much less giving rise to a

 facially plausible allegation) that AT&T and Facebook sought to accomplish “an object or course

 of action” of any sort; that AT&T and Facebook “reach[ed] a meeting of the minds” to pursue

 any course of action; that AT&T or Facebook undertook any “unlawful, overt acts . . . in

 pursuance” of any agreed-upon course of action between AT&T and Facebook; or that Plaintiffs

 suffered any resulting harm. See id. These failings doom all four of Plaintiffs’ conspiracy

 claims.

                 iv)    The final Joint Claim alleges that AT&T and Facebook violated a

 computer-crime provision in the Texas Penal Code. See Ex. 5 at 40 (citing Penal Code Title 7

 Chapter 33.02). But again, “[t]he Texas Penal Code does not create a private right of action.”

 Paselk, 2014 WL 12635934, at *4. And even if Plaintiffs had standing to assert a civil claim

 under the criminal Penal Code, their pleading fails to include adequate factual allegations

 indicating what qualifying “computer, computer network, or computer system” belonging to

 Plaintiffs AT&T and Facebook allegedly accessed. See Ex. 5 at 40; see also Twombly, 550 U.S.

 at 555 (holding that Rule 8 requires the plaintiff to provide notice of (1) “what the claim is” as

 well as (2) “the grounds upon which it rests”).

           28.   Because “there is no possibility of recovery by” Plaintiffs against AT&T, the

 Court should hold that AT&T was improperly joined, and thus that there is complete diversity

 among the parties. See Flagg, 819 F.3d at 136.

                                  AMOUNT IN CONTROVERSY
           29.   Where removal is premised solely on diversity jurisdiction, “the sum demanded in

 good faith in the initial pleading shall be deemed to be the amount in controversy” except, in

 relevant part, where “State practice either does not permit demand for a specific sum or permits

 recovery of damages in excess of the amount demanded.” 28 U.S.C. § 1446(c)(2)(A)(ii). In




                                                   11
 1739803
Case 4:21-cv-00694-ALM-KPJ Document 1 Filed 09/07/21 Page 12 of 16 PageID #: 12




 such a case, removal is proper if the court finds, by a preponderance of the evidence, that the

 amount in controversy exceeds the federal jurisdictional minimum of $75,000, excluding interest

 and costs. Id. §§ 1332(a); 1446(c)(2)(B).

           30.   “State practice in Texas does not permit demand for an enumerated sum; as

 amended in 2013, Texas Rule of Civil Procedure 47 provides, in relevant part, that an original

 petition shall contain a statement that the damages sought are within the jurisdictional limits of

 the court or within one of five specified ranges.” Salinas v. Allstate Vehicle & Prop. Ins. Co.,

 2016 WL 8650475, at *2 (S.D. Tex. Sept. 28, 2016) (citing Tex. R. Civ. P. 47(b), (c)).

           31.   Ignoring the requirements of Texas Rule of Civil Procedure 47, Plaintiffs do not

 specify any qualifying range of damages contemplated by the state rule. Instead, Plaintiffs

 merely claim to seek “relief over $200.” Ex. 5 at 2. This flagrant noncompliance with Rule 47

 suggests that Plaintiffs’ ambiguous pleading is a bad-faith effort to evade this Court’s

 jurisdiction. See Rodriguez v. State Farm Lloyds, 2017 WL 10153539, at *3 (S.D. Tex. Nov. 3,

 2017) (denying plaintiff’s motion to remand and observing that plaintiff’s “noncompliance with

 Rule 47(c) constitutes a bad-faith effort on the part of Plaintiff to evade federal jurisdiction”).

           32.   A preponderance of the evidence demonstrates that the amount in controversy

 here exceeds $75,000. Plaintiff pleaded three times in the Prior Action—which focused on the

 same alleged events underlying this case, but which contained fewer causes of action than are

 asserted here—that the amount in controversy exceeded $75,000. See Prior Action, Dkt. 1

 (Complaint) ¶ 2; id., Dkt. 5 (First Amended Complaint) ¶¶ 2, 4; id., Dkt. 20 (Second Amended

 Complaint) ¶¶ 4, 6.

           33.   Since those allegations in the Prior Action, Plaintiffs have only bolstered their

 lawsuit with more claims that could entitle them to additional monetary damages, including new

 claims for defamation, strict products liability, negligent product design, breach of the implied

 warranty of merchantability, fraud, and theft. See generally Ex. 5.

           34.   Although some of the new claims hinge on alleged conduct that overlaps with

 allegations from the Prior Action, several of Plaintiffs’ new claims focus on additional injuries


                                                   12
 1739803
Case 4:21-cv-00694-ALM-KPJ Document 1 Filed 09/07/21 Page 13 of 16 PageID #: 13




 not contemplated by the Prior Action. For example, Plaintiffs claim that Facebook’s alleged

 defamation of Mr. Moates has injured his reputation, caused financial injury, and “exposed him

 to public hatred, contempt, [and] ridicule.” Id. at 18. Additionally, this action includes

 numerous products-liability claims relating to the Oculus devices owned by Plaintiff, who

 allegedly suffered “significant skin irritation” as a result of his use of the Oculus devices. Id. at

 25–27. The alleged reputational and medical injuries underlying these claims are distinct injuries

 that, if proven, could give rise to additional monetary relief beyond the relief that is theoretically

 available for Plaintiffs’ numerous other common-law and statutory claims.

           35.   To be sure, Plaintiffs also abandoned their federal claims from the Prior Action.

 But those claims added no meaningful monetary value to Prior Action, which relied primarily on

 Texas law for its claims seeking monetary relief. Indeed, Mr. Moates admitted in a prior

 pleading that he was not seeking monetary relief for any of his federal antitrust claims. See Prior

 Action, Dkt. 36 (Pl.’s Opp’n to Facebook’s Mot. to Dismiss) at 6 (arguing that the statute of

 limitations for Plaintiff’s antitrust claims was irrelevant “because the relief for such actions is not

 monetary but injunctive”). The Prior Action also contained several passing references to the

 federal Lanham Act, but Plaintiff never pleaded a claim under any specific provision of that

 Act.6 And while the Prior Action asserted a claim under the Americans with Disabilities Act,
 one of the alleged injuries underlying that claim—Facebook’s allegedly unlawful advertising of

 disability-related medications to Plaintiff—is also at issue in the present case. Compare Prior

 Action, Dkt. 20 at 36 (alleging that Plaintiff “suffered from discriminatory actions by Facebook

 when they targeted him for ads based on disabilities or behaviors of disabilities that he has”),

 with Ex. 5 at 39 (alleging that Facebook “shared private information with AT&T without consent



 6
   See Prior Action, Dkt. 28 (Facebook’s Mot. to Dismiss Second Amended Complaint) at 4
 (“Plaintiff invokes certain sources of law in a redundant fashion across various causes of action
 without explanation: the DTPA and the Lanham Act are raised in his First, Second, Fifth, and
 Sixth Causes of Action, but Plaintiff nowhere explains which provision(s) of the Lanham Act he
 is relying on for relief. This disorganized and redundant style of pleading deprives Facebook of
 the fair notice to which it is entitled under Federal Rule 8. See Twombly, 550 U.S. at 555.”).


                                                   13
 1739803
Case 4:21-cv-00694-ALM-KPJ Document 1 Filed 09/07/21 Page 14 of 16 PageID #: 14




 for the purposes of advertising,” and that “when AT&T . . . creates an ad that only targets

 someone with anxiety, Facebook only targets people who are likely to have anxiety thereby

 suggesting to AT&T they have anxiety”). Accordingly, the abandonment of Plaintiffs’ federal

 claims—when coupled with the addition of the numerous new state-law claims described

 above—does not suffice to distance Plaintiff from his numerous prior statements that his dispute

 with Facebook puts more than $75,000 at issue.

           36.   The only specific loss amount identified in the amended complaint is $10,546, the

 amount Plaintiffs allegedly invested in advertising through Facebook. But Plaintiffs’ amended

 complaint identifies numerous other loss categories that could entitle Plaintiffs to substantial

 relief, including a loss of business due to Plaintiffs’ inability to access Facebook’s products, see

 Ex. 5 at 19 (claiming an “interfere[nce] with business operations”); the “significant emotional

 distress” suffered by Mr. Moates in connection with his loss of access to data stored on

 Facebook, including “school information,” “business information,” and “personal photos,” see

 id. at 22, 37; the actual value of the data allegedly lost, see id. at 32; the harm to Mr. Moates’s

 reputation caused by Facebook’s alleged defamation, see id. at 18; and the various medical and

 health-related injuries allegedly caused by the Oculus devices, including “significant skin

 irritation, breakouts, and dark red skin,” see id. at 27. After combining those loss categories with

 the alleged $10,546 loss in advertising investment, and after accounting for Plaintiffs’ demand

 for exemplary damages due to Facebook’s allegedly malicious and purposeful conduct, a

 preponderance of the evidence demonstrates that the amount in controversy exceeds $75,000,

 exclusive of interest and costs. See e.g., id. at 32–35 (alleging that Facebook acted with malice

 for purposes of six different claims); 28 U.S.C. § 1332(a).

                                 PROCEDURAL COMPLIANCE
           37.   As of the date of the filing of this Notice of Removal, AT&T Inc. has been served

 with the Complaint and Summons. But because AT&T is merely a nominal defendant who was

 not properly joined, Facebook need not obtain AT&T’s consent in order to remove this action.




                                                  14
 1739803
Case 4:21-cv-00694-ALM-KPJ Document 1 Filed 09/07/21 Page 15 of 16 PageID #: 15




 See 28 U.S.C. 1446(b)(2)(A) (providing that “all defendants who have been properly joined and

 served must join in or consent to the removal of the action” where an action is removed “solely

 under section 1441(a)” (emphasis added)); Chavez v. Goodyear Tire & Rubber Co., 2018 WL

 501092, at *3 (E.D. Tex. Jan. 22, 2018)) (observing that a removing defendant need not obtain

 consent from a co-defendant where that defendant is “a defendant is merely a nominal,

 unnecessary, or formal party-defendant”) (quoting Breitling v. LNV Corp., 86 F. Supp. 3d 564,

 570 (N.D. Tex. 2015)). For the same reasons set out at Paragraphs 23–28 above, which explain

 why AT&T was improperly joined, AT&T is merely a “nominal defendant” because “there is no

 possibility that the plaintiff would be able to establish a cause of action against” AT&T “in state

 court.” Farias v. Bexar Cty. Bd. of Trs. for Mental Health Mental Retardation Servs., 925 F.2d

 866, 871 (5th Cir. 1991); see also Breitling, 86 F. Supp. 3d at 572 (observing that the nominal

 defendant doctrine “involves a test substantially similar to the test for improper joinder”).

           38.   Pursuant to 28 U.S.C. § 1446(d), Facebook will promptly file a Notice to State

 Court and Adverse Parties with the clerk of the 431st District Court of Denton County, Texas.

 The same Notice (to which a copy of this Notice of Removal will be appended) will promptly be

 served on Plaintiffs.

           39.   In accordance with 28 U.S.C. § 1446(a), “a copy of all process, pleadings, and

 orders served upon” Facebook are attached as Exhibits 1 through 7 to the contemporaneously

 filed Jordan Declaration.

                         RESERVATION OF RIGHTS AND DEFENSES
           40.   By filing this Notice of Removal, Facebook does not intend to waive—and thus

 hereby reserves—any objection as to personal jurisdiction, venue, and all other defenses.

                                          CONCLUSION
           41.   The prerequisites for removal under 28 U.S.C. §§ 1332, 1441, and 1446 have




                                                  15
 1739803
Case 4:21-cv-00694-ALM-KPJ Document 1 Filed 09/07/21 Page 16 of 16 PageID #: 16




 been met. If any questions arise as to the propriety of the removal of this action, Facebook

 requests the opportunity to present a brief, oral argument, and further evidence as necessary in

 support of its position that this case is removable to this Court.

           WHEREFORE, Facebook removes this case to the United States District Court for the

 Eastern District of Texas, Sherman Division, being the District and Division for the county in

 which this action is pending, and respectfully requests that the filing of this Notice of Removal in

 this Court and with the 431st District Court of Denton County, Texas shall effect removal of this

 suit to this Court, and that no further proceedings be had in this case in the 431st District Court

 of Denton County, Texas.


                                                    Respectfully submitted,

                                                    HUNTON ANDREWS KURTH LLP

 Dated: September 7, 2021

                                             By:    /s/ Allison Jacobsen
                                                    Allison Jacobsen
                                                    Texas Bar No. 00783549
                                                    1445 Ross Ave, Suite 3700
                                                    Dallas, Texas 75202
                                                    Telephone: 214.979.3000
                                                    Facsimile: 214.880.0011
                                                    ajacobsen@huntonak.com
                                                    Attorney for Defendant FACEBOOK, INC.




                                                   16
 1739803
